Citation Nr: 1727149	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for gout of the bilateral feet.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1963 to December 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a back disability, bilateral gout in feet, depression, and PTSD.  

The Veteran testified before the undersigned in March 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

These matters were before the Board in February 2016, at which time they were remanded to obtain additional treatment records and VA examinations to address the etiology of his psychiatric, low back, and bilateral feet disabilities.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing in March 2015, the Veteran testified that he received treatment at private facilities for his psychiatric disability, feet, and lower back, including Kaiser Permanente, a chiropractor, and private facilities in Manassas, Virginia, Piedmont, and Stockbridge.  He also indicated that he sought psychiatric treatment at a VA facility.  

Pursuant to the remand instructions, the Board instructed the RO to send the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records, including all psychiatric treatment, treatment for foot surgeries, treatment through Kaiser Permanente, and treatment of the back and feet in Piedmont and Stockbridge.  

Furthermore, the Board instructed the RO to request that the Veteran identify all VA facilities where he had received medical treatment and the approximate dates of such treatment.  

The RO sent a letter to the Veteran in March 2016 and indicated that they would like to obtain all psychiatric treatment, treatment for foot surgeries, treatment through Kaiser Permanente, and treatment of the back and feet in Piedmont and Stockbridge, and requested the Veteran to complete and return the enclosed VA Form 21-4142.  The Veteran subsequently submitted 2 signed releases on VA Form 21-4142s.  However, the Veteran failed to complete the medical provider information.  The AOJ noticed this deficiency and then issued a supplemental statement of the case in June 2016.    

After a review of the record, the Board finds that the RO did not notify the Veteran that his releases were rejected because he failed to list the medical providers and treatment dates.  The Board notes that the Veteran's act of return of the forms, albeit incomplete, shows a willingness and knowledge of additional records that may assist him substantiate the issues on appeal.  The Board acknowledges the July 2016 SSOC Notice Response form submitted by the Veteran where a box was checked that indicating he had no other information or evidence to submit.  However, the Board finds that it is highly likely the Veteran completed and submitted this form under the impression that his private and VA records were being obtained and associated with the claims file. 

Additionally, the AOJ did not ask the Veteran to identify all VA facilities where he has received medical treatment.  The Veteran has indicated that he was treated by a mental health professional at the VA.  See 09/10/2012, VBMS, VA 9 Appeal to Board of Appeals.  However, after a review of the file, the Board finds that the Veteran's VA medical records have not been associated with the claims file.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Overall, the Board finds that substantial compliance has not been reached; therefore; an additional remand is necessary to comply with the prior remand instructions.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his representative requesting that he provide sufficient information, including the medical provider's name, location, and dates of treatment, and a signed and dated authorization, for all relevant private treatment relating to his psychiatric disability, bilateral feet disability, and lower back disability.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

2.  Send a letter to the Veteran and his representative requesting that he identify all VA facilities where he has received medical treatment.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

3.  After completion of #1 and #2, and if and only if additional medical records are obtained, forward the additional records to the March 2016 VA examiner for an addendum opinion as to the etiology of the Veteran's bilateral feet disorder and lower back disability.  (If that examiner is not available, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question:  

Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's bilateral feet disorder and/or lower back disability was incurred in or had its onset during his period of active military service.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and to consider the Veteran's lay statements of bilateral feet pain and lower back pain in service and treatment after service.  

4.  After completion of #1 and #2, and if and only if additional medical records are obtained, forward the additional records to the March 2016 VA examiner for an addendum opinion as to the etiology of the Veteran's psychiatric disability.  (If that examiner is not available, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question:  

Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's current psychiatric disability was incurred in or had its onset during his period of active military service.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and to consider the Veteran's lay statements regarding his psychiatric disability in service and treatment after service.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



